Exhibit 10.2

 

 

 

LOAN AND FINANCING AGREEMENT

 

 

This Loan and Financing Agreement ("Agreement") made February 1, 2018, by and
between FLAGSTAR BANK, F.S.B., a federally chartered savings bank ("Bank"),
whose address is 5151 Corporate Drive, Troy, Michigan 48098-2639, and UTSI
Finance, Inc., a Michigan corporation ("Borrower") having the address of 12755
East Nine Mile Road, Warren, Michigan, 48089.

 

 

1.

DEFINITIONS:

 

In this Agreement and in the Collateral Documents (unless the context thereof
requires a contrary definition or unless the same shall be defined therein, in
which latter event, the definitions shall be cumulative and not exclusive), the
following words, phrases, and expressions shall have the respective meanings
attributed to them, to be equally applicable to both the singular and plural
forms, unless the plural form is the term so defined.

 

1.1"Affiliate" shall mean any Person, directly or indirectly, (i) under the same
ultimate Control as Borrower or (ii) any Person owned by M. J. Moroun, M.T.
Moroun, trusts for their respective benefit (and/or the benefit of their
respective spouses and lineal descendants) and/or corporations, limited
liability companies, partnerships or other entities of which any of them may, in
the aggregate, have voting control.

1.2"Agreement" shall mean this Loan and Financing Agreement, and all extensions,
amendments, modifications and alterations thereto, in writing, from time to
time.

1.3“Applicable Laws” shall mean any law, regulation, ordinance or similar
requirement of the United States, or any state, county and/or municipality in
which the Premises are located, or any other department, agency or subdivision
of any of the foregoing, including for specificity, not for limitation,
Environmental Laws and Licenses.

1.4“Assignment of Leases and Rents” shall mean the assignment of the Leases and
Income, contained in the Mortgage.

1.5"Bank Approval" shall mean prior, written approval following written request
of Borrower, such approval not to be unreasonably withheld, conditioned or
delayed.

1.6“Business Days” shall mean each weekday on which the Bank is open during
Bank's normal course of business.  Any other reference to days shall mean
calendar days.

1.7"Collateral" shall mean all property (real, personal, mixed, tangible and
intangible) now owned or hereafter acquired or leased by Borrower (excluding
titled vehicles)

1

--------------------------------------------------------------------------------

 

relating to, owned or leased by Borrower, and which is the subject of the
Mortgage, now or hereafter existing.  

1.8"Collateral Documents”  shall mean any and all documents, instruments, notes,
agreements, and written memoranda, referred to in this Agreement or referred to
in any of the foregoing, and/or executed in connection herewith or therewith,
now or hereafter existing, and specifically, but not by way of limitation, the
Note, Mortgage, Assignment of Leases and Rents and Environmental Certificate and
Environmental Indemnification Agreement.

1.9"Consistent Basis"  shall mean, in reference to the application of GAAP, that
the accounting principles observed in the current period are comparable in all
material respects to those applied in the preceding periods.

1.10“Control” or “Controlling” shall mean the possession of the power to direct,
or cause the direction of, management, operation and policies.

1.11“Cure Period”  shall mean with respect to an Event of Default requiring a
Notice of Default:

(a)Fifteen (15) Business Days following the Receipt Date of the Notice of
Default with respect to a Monetary Event of Default; and

 

(b)Thirty (30) Business Days following the Receipt Date of the Notice of Default
with respect to a Non-Monetary Event of Default.  If the nature of the
Non-Monetary Event of Default is such that it cannot be cured within said 30-day
period and Borrower is diligently pursuing curative action, the Cure Period for
a Non-Monetary Event of Default shall be extended for a period of time (not to
exceed an additional forty five (45) days) and in a manner and upon terms and
conditions as meet Bank’s Approval, provided that any such extension shall not
imply, or be deemed to imply, any obligation on the part of the Bank to grant
any other or similar extension.

1.12"Debt Service Coverage Ratio" shall mean, as of the date of determination,
that ratio determined (subject to Section 2.4, which shall not be less than
1.02:1.00), in accordance with GAAP applied on a Consistent Basis, by a
fraction:

(a)the numerator of which is the gross rental income from the Premises received
by Borrower for the twelve (12) full calendar months then ended, minus the
aggregate of (x) actual cash operating expenses (excluding those paid by lessees
under Leases) (y) distributions made from cash generated from the Premises
(excluding and deducting from such distributions those Permitted Distributions
as defined under Section 1.40(a), (b), (e)), and (z) management fees in an
amount equal to the greater of (i) the actual management fee paid by Borrower,
or (ii) one percent (1%) of the gross rental income from the Premises; and

(b)the denominator of which is the Debt Service Expense of the Premises for the
twelve (12) full calendar months then ended.

2

 

 

 

 

--------------------------------------------------------------------------------

 

1.13 “Debt Service Expense" means Interest Charges, plus the current portion of
any debt, excluding any prepayment of any debt, plus the portion attributable to
principal of all payments on Capital Leases, if any (computed at the implicit
rate, if known, or five percent (5%) per annum otherwise), computed in
accordance with GAAP.

1.14"Environmental Certificate and Environmental Indemnification Agreement”
shall mean the Environmental Certificate and Environmental Indemnification
Agreement in a form reasonably required by Bank, relating to the Premises, now
or hereafter existing, executed by Borrower.

1.15“Environmental Laws” means all laws, regulations, rules, directions and
orders of the United States of America, any state, county or local authorities
in which the Premises are located and their respective agencies and departments
which pertain to the environment, including but without limitation, the Clean
Air Act (42 USC 7401 et seq.), Clean Water Act (33 USC 1251 et seq.), Resource
Conservation and Recovery Act of 1976 (42 USC 6901 et seq.), Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (42 USC 9601 et
seq.), Hazardous Materials Transportation Act (49 USC 1801 et seq.), Solid Waste
Disposal Act (42 USC 6901 et seq.), Toxic Substances Control Act (15 USC 2601 et
seq.), Michigan Natural Resources and Environmental Protection Act (MCL 324.101
et seq.) as each of such laws have been or are hereafter amended, together with
all rules, regulations, directions and orders promulgated by the U.S.
Environmental Protection Agency or the Michigan Departments of Natural Resources
or of Environmental Quality, and all additional environmental laws, rules, and
regulations in effect on the date of this Agreement.

1.16"Environmental Reserve" means the amount of Fifty Five Thousand and 00/100
Dollars ($55,000.00).

1.17“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor act.

1.18“Event of Default”  shall mean the occurrence of any event, act, omission,
breach, failure, violation or other non-observance or non-performance by
Borrower or any other Person of any covenant, condition, agreement, duty,
provision, or undertaking under any Loan Document, which would constitute a
Matured Event of Default after:

(a) the lapse of time applicable thereto during which the same may be performed
in accordance with the terms of the Loan Documents; or

(b)the giving of a required Notice of Default and failure to cure in full within
the applicable Cure Period.

1.19“GAAP” means generally accepted accounting principles, using the accrual
basis of accounting and consistently applied, subject to fiscal year-end
adjustments with respect to any interim financial statements or reports. If
there occurs after the date hereof any change in GAAP that affects in any
respect the calculation of any covenant contained in this Agreement or the
definition of any term defined under GAAP used in such calculations, Bank and
Borrower

3

 

--------------------------------------------------------------------------------

 

shall negotiate in good faith to amend the provisions of this Agreement that
relate to the calculation of such covenant with the intent of having the
respective positions of Bank and Borrower after such change in GAAP conform as
nearly as possible to their respective positions as of the date hereof;
provided, that until any such amendments have been agreed upon, the covenants in
this Agreement shall be calculated as if no such change in GAAP had occurred and
Borrower shall provide additional financial statements or supplements thereto,
regarding such financial covenant as Bank may reasonably require in order to
provide the appropriate financial information required hereunder with respect to
Borrower both reflecting any applicable changes in GAAP and as necessary to
demonstrate compliance with the financial covenant before giving effect to the
applicable changes in GAAP.

1.20“Governmental Agency” shall mean:

(a) any Issuer; and

 

(b)the United States, any foreign country, state, county, city, or other
department, agency or subdivision of any of the foregoing, including any
governmental body, quasi-governmental body, commission, board, bureau,
instrumentality or other duly constituted authority (judicial, legislative,
administrative or otherwise), having jurisdiction over the Borrower and/or the
Premises.

1.21“Governmental Regulations” shall mean any applicable, or to the extent
applicable to the Premises or Borrower, law, regulation, rule, order, directive,
condition, promulgation, requirement, consent, approval, writ, injunction,
decree, demand, or interpretation of, or pursuant to, any of the foregoing, of
any Governmental Agency.

1.22"Improvements" shall mean all buildings, structures and fixtures, owned by
the Borrower, now or hereafter located in and/or on the Premises.

1.23"Income" shall mean all now or hereafter existing, whether due or to become
due, rents, security or similar deposits, revenues, issues, royalties, earnings,
products proceeds, profits and income derived from the Premises.

1.24“Indebtedness”  shall mean:

(a)all indebtedness, obligations and liabilities of the Borrower under any Loan
Documents, of whatsoever kind, nature and description, primary or secondary,
direct, indirect or contingent, due or to become due, and whether now existing
or hereafter arising and howsoever evidenced or acquired; and

 

(b)all present and future Money Advances made by Bank pursuant to the Loan
Documents, or otherwise, and whether made at Bank's option or otherwise, and the
Loan and all Notes now or hereafter executed or existing in connection herewith,
and interest accrued thereon, from time to time; and

4

 

 

 

 

--------------------------------------------------------------------------------

 

(c)all future advances made by Bank for the protection or preservation of Bank's
rights and interests in the Collateral, or arising under the Loan Documents,
including, but not by way of limitation, advances for taxes, levies,
assessments, insurance or maintenance of the Collateral, and reasonable attorney
fees on an hourly basis plus expenses; and

(d)all costs and expenses incurred by Bank in connection with or arising out of
the protection, enforcement or collection of any of the foregoing, including,
without limitation, reasonable attorney fees on an hourly basis plus expenses;
and

(e)all costs and expenses incurred by Bank in connection with, or arising out
of, the sale, disposition, liquidation or other realization [including, but not
by way of limitation, the taking, retaking or holding, and all proceedings
(judicial or otherwise)] of the Collateral, including, without limitation,
reasonable attorney fees on an hourly basis plus expenses.

1.25 “Interest Charges" means, for any period all interest charges payable with
respect to that fiscal period to a lender in connection with borrowed money or
the deferred purchase price of assets that are treated as interest in accordance
with GAAP, plus (b) the portion of rent payable with respect to that fiscal
period under Capital Leases, if any, that should be treated as interest in
accordance with GAAP.

1.26"Issuer” shall mean any Person, now or hereafter existing, duly authorized,
empowered, directed, appointed, constituted, delegated, or otherwise acting, to
enact, administer, promulgate, issue direct, enforce, revoke, suspend, terminate
or condition any of the Licenses or Governmental Regulations.

1.27"Leases" shall mean any and all agreements (written or oral) demising any
part of the Premises, or pursuant to which any Person occupies any portion of
the Premises, now or hereafter existing, including all rights of Borrower
thereunder, and all rights to Income and other sums due thereunder.

1.28“Licenses” shall mean all licenses, permits, registrations, permissions,
requirements, consents, approvals, and authorizations, required by any
applicable Governmental Agency, or any Governmental Regulation, and now or
hereafter existing and applicable to Borrower and/or Borrower's operations.

1.29“Loan” shall mean the term loan and the commitment governing the foregoing,
as hereinafter set forth in Section 2, any Money Advance made thereunder, and
the Note, collectively.

1.30"Loan Documents" shall mean this Agreement and the Collateral Documents,
collectively.

1.31"Material Adverse Effect" shall mean any of the following: (a) a material
adverse change in, or material adverse effect upon, the business, condition
(financial or otherwise), operations, performance or properties of Borrower; (b)
a material impairment of the

5

 

--------------------------------------------------------------------------------

 

ability of Borrower to perform its obligations under the Collateral Documents;
(c) a material adverse effect upon: (i) the legality, validity, binding effect
or enforceability of any Loan Document to which Borrower is a party, or (ii) the
rights and remedies of Bank under or in respect of any Loan Document.

1.32“Matured Event of Default” shall mean any Event of Default which remains
uncured in full after:

 

(a)if Notice of Default is not required, the lapse of time applicable thereto
during which the same may be performed in accordance with the terms of the Loan
Documents; or

 

(b)the giving of a required Notice of Default and failure to cure in full within
the applicable Cure Period.

 

1.33“Monetary Event of Default” shall mean any Event of Default which may be
cured by the payment of money.

1.34“Money Advance”  shall mean a loan or disbursement of money by Bank, or any
other advance of credit by Bank, to or for the account of Borrower.

1.35“Mortgage” shall mean the Mortgage executed by Mortgagor in favor of Bank,
with respect to the Premises (as may be amended, modified or restated, from time
to time), given as security for the Note.

1.36“Mortgagor” shall mean Apa Holdings, LLC, an Illinois limited liability
company.

1.37“Non-Monetary Event of Default”  shall mean any Event of Default which is
not a Monetary Event of Default.

1.38“Note” shall mean the Promissory Note (Term Loan) dated of even date
herewith, including all renewals, extensions, amendments, modifications,
restatements, roll-overs or substitutions thereof, from time to time.

1.39“Notice of Default” shall mean that written notice of an Event of Default
required to be given by Bank pursuant to Section 9.

1.40"Obligations" shall mean any of the respective obligations, undertakings,
agreements, covenants, representations, warranties or liabilities of Borrower to
Bank, howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due,
under the Loan Documents.

1.41"Permitted Distributions" shall mean distributions made by Borrower when no
Event of Default exists or would be created thereby and which are:

6

 

 

 

 

--------------------------------------------------------------------------------

 

(a)proceeds from this financing, a refinancing and/or sale proceeds from the
Premises; or

(b)distributions made to pay tax liabilities incurred as part of a consolidated
or combined group which are attributable to the income of Borrower; or

(c)quarterly distributions made without Bank Approval where Borrower is in
compliance with the Debt Service Coverage Ratio;

(d)quarterly distributions with Bank approval; or

(e)non-cash distributions.

1.42"Permitted Exceptions"  shall mean all liens and encumbrances accepted by
Bank as set forth in the final title insurance policies issued for the Property,
as well as liens and encumbrances permitted by any section of this Agreement or
any other Loan Document.

1.43"Permitted Tenant" shall mean a tenant who executes a new Lease and such
tenant:

1.1in the Bank's reasonable discretion, and subject to Bank Approval, not to be
unreasonably denied, has equivalent or better financial strength than the prior
tenant under any terminated or expired Lease; or

 

1.2

is an Affiliate.

1.44 “Person”  shall mean, by way of example but not by way of limitation, an
individual, partnership, limited partnership, corporation, limited liability
company, trust, unincorporated organization, entity, government, governmental
agency or governmental subdivision.

1.45"Premises" shall mean the Property and the Improvements located thereon.  

1.46"Property" shall mean the real property in the City of Harvey, Cook County,
Illinois located at 250 East 167th Street, as more particularly described in
Exhibit "A", attached hereto.

 

1.46

“Receipt Date”  shall mean with respect to a Notice of Default, the earlier of:

(a)the actual date of receipt by Borrower; or

 

(b)one (1) Business Day following the date of delivery by Bank to an overnight
mail delivery service; or

 

(c)three (3) Business Days following the date of delivery by Bank to any
expedited mail delivery service; or

7

 

--------------------------------------------------------------------------------

 

 

(d)five (5) Business Days following the date of delivery by Bank to the U.S.
Postal Service if mailed by first class postage.

 

1.47“Termination Date” shall mean Term Loan Maturity Date, as defined in the
Note.

1.48"Title Insurer" shall mean Chicago Title Insurance Company with its offices
located at 711 Third Avenue, New York, NY 10017.

1.49 “Uniform Commercial Code” shall mean Act 174 of the Michigan Public Acts
1962, as amended, and except as otherwise expressly provided herein all other
terms shall have the meanings assigned to them in Article 9, or absent
definition in Article 9, in any other Article of the Uniform Commercial Code.

2.LOAN COMMITMENT:

 

Subject to the terms and conditions contained herein, and upon the condition
that no Event of Default shall exist, Bank agrees that it shall fund the Loan
pursuant to the following commitment:

 

2.1Commitment. Bank agrees to make a Money Advance in an amount of Seven Million
One Hundred Seventy Thousand and 00/100 Dollars ($7,170,000.00), the proceeds of
which are to be used to purchase the outstanding membership interests of
Mortgagor, which owns the Premises.  The proceeds of the Loan are to be repaid
in accordance with the Note.  This Agreement and the Note are of equal
materiality and shall each be construed in such manner as to give full force and
effect to all provisions of both documents.

2.2 Conditions.  Subject to the terms and conditions contained in this
Agreement, and upon the condition that no Event of Default shall then exist, and
further provided all conditions precedent hereto or thereto have been met in the
sole discretion of Bank, Bank agrees that it shall fund the Loan.

2.3Commitment Fee. Borrower shall pay to Bank a commitment fee for making
available the Loan, in the amount of Thirty Five Thousand Eight Hundred Fifty
and 00/100 Dollars ($35,850.00).

3.LOAN ACCOUNT: The Loan shall be charged to a Loan Account in Borrower's name
on Bank's books.  Bank shall render to Borrower, from time to time, but not less
frequently than monthly, a statement of the Loan Account, which shall be
presumed to be correct and accepted by and binding upon Borrower absent manifest
error, unless Bank receives a written statement of exception within ten (10)
Business Days after such statement has been rendered.  

4.EVIDENCE OF INDEBTEDNESS: Borrower shall execute a Promissory Note (Term Loan)
in the amount of Seven Million One Hundred Seventy Thousand and 00/100 Dollars
($7,170,000.00) evidencing the Loan.

8

 

 

 

 

--------------------------------------------------------------------------------

 

 

5.SECURITY FOR LOAN:

5.1Collateral Documents.  As part of the Loan Documents providing security for
the payment of the Indebtedness, and for the timely and faithful performance and
observance of the Obligations of Borrower under this Agreement and the Notes,
Borrower shall execute and deliver the following:

(a)A Mortgage with Assignment of Leases and Rents which shall constitute a first
priority lien and first priority security interest with respect to the Premises
and granting a security interest to Bank in the Lease and Income related
thereto.  The Mortgage and Assignment of Leases and Rents shall secure payment
of the Note but shall not secure payment of any other Note or otherwise provide
for cross-collateralization.

(b)Uniform Commercial Code Financing Statement(s), which Bank is hereby
authorized to prepare and file, perfecting a security interest in favor of Bank,
in and to the Collateral, and which shall constitute a first and perfected lien
with respect to such Collateral.

(c)Environmental Certificate and Environmental Indemnification Agreement
executed by Borrower.

(d)Subordination, Non-Disturbance and Attornment Agreement executed by Borrower
and tenant under the Lease(s).

6.REPRESENTATIONS AND WARRANTIES:

 

Borrower represents and warrants to Bank that:

 

6.1Compliance.  Except as has been disclosed to Bank in the Environmental
Certificate and Environmental Indemnification Agreement dated of even date
herewith, Borrower is in compliance with all Applicable Laws in all material
respects.

6.2Organization and Authority.  Borrower is a solvent corporation and is
organized and validly existing under the laws of the State of Michigan, has the
power to own its property and to conduct its business as is now being conducted,
and is duly qualified to do business and is in good standing in every
jurisdiction in which the nature of its business makes such qualification
necessary, except where the failure to so qualify would not have a Material
Adverse Effect upon Borrower, including, but not by way of limitation, the State
of Michigan.  

6.3Permissions.  Borrower has all requisite, material permissions, Licenses,
registrations and permits required to conduct its business under the laws of the
United States, as well as any state or any foreign country in which it conducts
business.  The foregoing constitute all of the material authorizations required
by any Person for the operation of the Borrower's business in the same manner as
presently conducted, and as proposed to be conducted or conducted from and after
the date hereof.  All of the foregoing have been validly issued and are in full
force and effect.  To the best of the knowledge and belief of the Borrower,
after due

9

 

--------------------------------------------------------------------------------

 

investigation, no event has occurred which permits, or after notice or lapse of
time, or both, would permit, revocation or termination of any of the foregoing
or which has had a Material Adverse Effect, or in the future may (so far as the
Borrower can now reasonably foresee) have a Material Adverse Effect, on the
rights of the Borrower.

6.4Transactions Legal and Authorized.  The execution, delivery and performance
of the Loan Documents and the other instruments and documents related thereto
have been duly authorized by appropriate company action of the Borrower, and the
execution, delivery and performance of the Loan Documents and other instruments
related thereto are not in contravention of (a) its Articles of Incorporation
and Bylaws or (b) the terms of any indenture, agreement or undertaking to which
Borrower is a party or by which it is bound, except where such contravention
would not have a Material Adverse Effect upon Borrower.

6.5Title and Encumbrances.  Borrower owns the Premises free of liens or
encumbrances, subject only to: (a) liens in favor of or approved in writing by
Bank, (b) liens for taxes not delinquent or being contested in good faith, liens
created in connection with worker’s disability compensation, unemployment
insurance and social security, or to secure the performance of bids, tenders or
contracts, leases, statutory obligations, surety and appeal bonds, (c) other
obligations of like nature made in the ordinary course of business, and leases,
liens or charges incidental to the conduct of Borrower’s business or the
ownership of its property and assets which were not incurred in connection with
the borrowing of money or the obtaining of an advance or credit, and which do
not in the aggregate materially detract from the value of its property or assets
or could if enforced  have a Material Adverse Effect on the use thereof in the
operation of its business, and (d) Permitted Exceptions.

6.6Environmental Compliance.  Except as has been disclosed to Bank in the
Environmental Certificate and Environmental Indemnification Agreement dated of
even date herewith, the Premises is in compliance in all material respects with
all Environmental Laws.

6.7Pending Litigation.  No litigation or other proceeding before any court or
administrative agency, domestic or foreign, is pending, or threatened in
writing, the outcome of which could materially impair the financial condition of
Borrower or its ability to conduct its business.  Borrower is not in default
with respect to any order, writ, injunction, decree or demand of any court or
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, which might have consequences which would
have a Material Adverse Effect on the business or properties of the Borrower.

6.8Financial Information.  All financial data and information which has been or
shall hereafter be furnished to the Bank has been and/or shall be prepared in
accordance with GAAP and fully and fairly presents the financial condition of
the Borrower (any accounting terms used in this Agreement which are not
specifically defined herein shall have the meanings customarily given them in
accordance with GAAP). There has been no material adverse change in the
Borrower’s business, assets or financial condition since the date of Borrower’s
latest financial statements provided to the Bank.

10

 

 

 

 

--------------------------------------------------------------------------------

 

6.9Tax Returns/Taxes.  Borrower has filed all federal, state, local and foreign
tax returns which are required to be filed and has paid all taxes which have
become due pursuant to said returns or pursuant to any assessments of any nature
whatsoever to the extent that such taxes have become due, or constitute a lien,
on any of the assets of Borrower, except for those taxes or assessments which
are being contested by Borrower in good faith.  Borrower does not know of any
proposed material additional tax assessment against it, or any of its
properties, or any basis therefore.

6.10Restrictions.  Borrower is not a party to any contract or agreement, or
subject to any charter or other  restriction (including, but not without
limitation, any agreement among the Company and its shareholders) or any order
of any Governmental Agency which would have a Material Adverse Effect on its
business, properties or assets, or its condition, financial or otherwise, and
the execution and performance of this Agreement will not result in the creation
of any encumbrance or charge upon any assets of the Borrower pursuant to the
terms of any other agreement or instrument.

6.11Non-Reliance.  The Bank has not undertaken to advise Borrower with respect
to the adequacy of the financial accommodations herein set forth, but the
financial accommodations are solely the decision of the Bank as to the type and
amount of credit it is willing to extend and Borrower has made the decision,
exclusive of any statements of the Bank, or any of its officers or employees, to
accept the same without inducement and/or reliance upon the Bank and/or any of
its officers and employees.

6.12Full Disclosure.  Neither this Agreement nor any written statement furnished
by or on behalf of the Borrower to Bank in connection with the negotiation or
the making of the Loan contemplated hereby, taken as a whole, contains any
untrue statement of a material fact or omits a material fact necessary to make
the statements contained therein or herein not misleading.  There is no fact
relating to the Borrower, or the business of Borrower which the Borrower has not
disclosed to Bank in writing, which has a Material Adverse Effect, nor as far as
the Borrower can now foresee, will have a Material Adverse Effect on any of the
properties, business, prospects, profits or conditions (financial or otherwise)
of the Borrower, or the ability of the Borrower to consummate the transactions
or perform and carry out its obligations and undertakings contemplated or
provided in this Agreement.  It is understood that the Borrower does not purport
to make any representation or warranty with respect to general economic
conditions or matters of general application to its industry (including any
proposed or pending changes in statutes or regulations pertaining to its
industry generally).

6.13No Defaults.  No Event of Default exists on the date hereof.

6.14ERISA.  The Borrower does not maintain any "defined benefit plan" (as such
term is defined in Section 3 of ERISA).

6.15Survival and Continuation.  Except as hereafter provided, all
representations and warranties contained in any of the Loan Documents shall be,
and continue at all times while any Indebtedness is outstanding, to be true and
accurate in all material respects.  Provided,

11

 

--------------------------------------------------------------------------------

 

however, that (y) the representations and warranties set forth in Section 6.7,
6.12 and 6.13, and the last sentence of each of Sections 6.8 and 6.9, are made
only as of the date hereof (and shall not be continuing representations and
warranties) and (z) the representations and warranties set forth in Section 6.5
shall only be continuing representations and warranties as to the Premises, but
are only made as of the date hereof as to the remainder of Borrower's assets.
Borrower shall immediately notify Bank, in writing, if any of the foregoing are
or, as to continuing representations and warranties, have become untrue.

7.COVENANTS:

 

From the date hereof and for so long as any Money Advance is outstanding or
commitment therefore exists under this Agreement and until all Indebtedness
(other than  indemnification obligations which remain contingent) due Bank is
paid in full, Borrower covenants and agrees as follows:

7.1Reporting Requirements. Borrower shall furnish to Bank:

(a)Within one hundred fifty (150) days after the end of each fiscal year,
financial statements of Borrower, including an itemized detail of expenses,
certified by an authorized officer of the Borrower as true and accurate in all
material respects;

(b)Within one hundred fifty (150) days after the end of each fiscal year,
summary rent roll of the Premises certified by an authorized officer of the
Borrower as true and accurate in all material respects, including copies of any
Lease and/or any amendments to the Lease not previously delivered to Bank; and

(c)Within one hundred fifty (150) days after the end of each fiscal year,
financial covenant compliance certificate, including calculations certified by
an authorized officer of the Borrower as true and accurate in all material
respects.

7.2Financial Requirements.  Borrower shall demonstrate, beginning with the
fiscal year ending December 31, 2018, a Debt Service Coverage Ratio ("DSCR") of
not less than 1.02:1.00, tested as of the last business day of December (or
Borrower’s fiscal year-end, as applicable) of each year. Notwithstanding
anything to the contrary herein, Borrower's failure to maintain the applicable
DSCR requirements shall not constitute an Event of Default provided that
Borrower receives an injection of cash either as: (a) fully subordinated debt in
accordance with documents reasonably satisfactory to Bank or (b) a capital
contribution in the form of paid in capital or issuance of new equity of
Borrower, within thirty (30) days following receipt of the financial statements,
in an amount sufficient to achieve the applicable DSCR, either by: (x) treating
such cash injection as if it were gross rental income, or (y) paying down the
principal balance of the Loan.

7.3Negative Covenants: Borrower shall not:

(a)Other Indebtedness.  Incur, suffer or permit the amount of other indebtedness
incurred with respect to the Premises to exceed Five Hundred Thousand and 00/100

12

 

 

 

 

--------------------------------------------------------------------------------

 

Dollars ($500,000.00), without prior Bank Approval unless Borrower is in
compliance with the Debt Service Coverage Ratio;

(b)Guarantees of Other Indebtedness. Become a guarantor, surety or otherwise
guaranty the debt or obligation of any other person or entity, except
indebtedness and obligations to Bank, in excess of Five Million and 00/100
Dollars ($5,000,000.00) in the aggregate, outstanding at any time, without prior
Bank Approval;

(c)Distributions.  Make any distributions or other payments of cash or property,
to any owners of Borrower unless such distributions qualify as Permitted
Distributions;

(d)Liens.  Except for Permitted Exceptions, directly or indirectly create,
assume, incur nor suffer nor permit to exist any mortgage, security interest or
other lien or charge of any kind or character upon the Premises, except liens
for taxes, assessments or other governmental charges not yet due or which are
being contested in good faith by appropriate proceedings in such a manner as not
to make the property forfeitable; liens or charges incidental to the conduct of
its business or the ownership of the Premises, being contested in good faith,
which were not incurred in connection with the borrowing of money or the
obtaining of an advance or credit; liens arising out of judgments or awards
against Borrower with respect to which it shall concurrently therewith be
prosecuting a timely appeal or proceeding for review and with respect to which
it shall have secured a stay of execution pending such appeal or proceedings for
review; and liens granted to Bank;

(e)Disposal of Assets.  Sell, transfer, or otherwise dispose, voluntarily or
involuntarily (collectively a "Disposition") the Premises unless: (i) to an
Affiliate, or (ii) in connection with a taking under the power of eminent
domain;

(f)Acquisitions.  Acquire or purchase, directly or indirectly, a Controlling
stock or other equity interest in any other Person, or substantially all the
assets of any of the foregoing, without Bank Approval unless no Event of Default
exists or will be created thereby.  Provided, however, that if such transaction
is the equivalent of making a real estate purchase, such as acquiring a sole
member interest in a limited liability company owning real estate, or the direct
purchase of real estate from such person, then Bank Approval shall not be
required.

(g)Mergers.  Merge, consolidate or effect any other business combination with
any other Person, or purchase all or substantially all of the assets of any
Person without prior Bank Approval unless permitted by clause (f) above or:

i. no Event of Default exists or will be created thereby; and

 

y.

Borrower is in compliance with the Debt Service Coverage Ratio;

 

ii.

the survivor of such merger is:

y.the Borrower; or

13

 

--------------------------------------------------------------------------------

 

 

z.

an Affiliate and such Affiliate expressly assumes the Obligations arising under
the Loan Documents.

(h)Event of Default.  Permit any Event of Default to occur.

(i)Default in Payment.  Default in any payment of the principal of or interest
on any Indebtedness to Bank when and as the same shall have become due and
payable, whether at maturity, by acceleration or otherwise, which default shall
remain uncured for a period of seven (7) Business Days (or such longer Cure
Period as may be applicable thereto), whether such Indebtedness is now existing
or hereafter created.

(j)Judgment. Suffer or permit or there shall occur any judgment, decree or order
not fully covered by insurance (less the applicable deductible) in excess of
Five Million and 00/100 Dollars ($5,000,000.00) to be entered by a court of
competent jurisdiction against Borrower, or permit, suffer or there shall occur,
any writ or warrant of attachment or any similar process to be filed against
Borrower or against any property or asset of Borrower, which judgment, decree,
order, writ or warrant of attachment or similar process shall have remained
unsatisfied, unvacated, unbonded or unstayed for a period of sixty (60) days,
unless covered by a capital contribution or cash infusion.

(k)Insolvency. Become insolvent or admit, in writing, its inability to meet its
or their obligations as they mature, or Borrower shall be adjudicated bankrupt,
or apply for the appointment of a trustee, receiver or custodian for or of any
portion of its properties, or if any such trustee or receiver shall be
appointed, and if appointed in a proceeding brought against Borrower, Borrower
by any action, shall indicate its approval of, consent to or acquiescence in
such appointment, or if any such trustee or receiver shall not be discharged
within sixty (60)days; or any proceedings shall be commenced by or against
Borrower under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation law or statute of the United
States or any state thereof, and if such proceeding shall be instituted against
Borrower, Borrower shall, by any action, indicate its approval of, consent to,
or acquiescence therein, or that the same shall remain undismissed for sixty
(60) days.

7.4General Covenants: Borrower shall:

(a)Payment of Indebtedness. Pay the principal amount of the Money Advance and
accrued interest thereon when due in accordance with the terms of the Note,
whether by acceleration or otherwise, and have no Money Advance outstanding
hereunder contrary to any provisions, limitations or restrictions hereof.

(b)Performance of Obligations.  Perform or cause to be performed, all of the
obligations and covenants of Borrower as required by the Loan Documents, or any
other agreement, note or other document executed between the Bank and Borrower
related hereto, whether now existing or hereafter created, and maintain and take
all action (or not fail to take any action or suffer or permit any omission)
necessary to maintain the representations and warranties made herein, as true
and accurate in all material respects.

14

 

 

 

 

--------------------------------------------------------------------------------

 

(c)Maintenance of Existence.  Maintain its corporate existence and all rights,
Licenses, agreements and franchises necessary to continue the operation of its
business in the same manner as of the date of execution hereof.

(d)Insurance.  Maintain adequate insurance with responsible companies in such
amounts and against such risks and hazards as are normally insured against by
similar businesses. All insurance policies shall be in such amounts, upon such
terms, in form, and carried with such insurers, as are reasonably acceptable to
Bank. Borrower shall provide evidence satisfactory to Bank of all insurance
coverage and that the policies are in full force and effect. Bank hereby agrees
that the insurance coverages currently maintained by Borrower, evidenced by
Certificate of Insurance (only) provided to and approved by Bank on the date
hereof, satisfy Borrower’s requirements under this Section.  

(e)Information.  Furnish promptly and in a form satisfactory to Bank, such
information as Bank may reasonably request in writing, from time to time.  Such
request shall not be made more than four (4) times per any calendar year unless
an Event of Default exists.

(f)Notification of Disputes.  Notify Bank promptly of any material claims
adverse to, litigation, or administrative or tax proceeding, or other actions
threatened or instituted against the Borrower or any property of Borrower or any
other material matters which are not fully covered by insurance (less the
applicable deductible) which could adversely impair the Borrower's financial
condition or its ability to conduct its business including, but not limited to,
any inquiries or proceedings initiated by any state, federal or foreign
regulatory agency.  For the purposes of this Agreement, any such claims,
litigation, proceedings, matters, actions or inquiries in which the aggregate
sum(s) in dispute at any time are Five Million and 00/100 Dollars
($5,000,000.00) or more shall be deemed material.

(g)Payment of Taxes:

i.Pay when due all FICA taxes and all withheld federal, state and/or city income
taxes, and notify Bank promptly in the event of its failure to make any such
payment when due.

 

ii.Pay all other taxes, assessments, and other governmental charges to which the
Premises, Borrower or the property of same is or shall be subject before such
charges become delinquent, except that no such charge need be paid so long as
its validity or amount is being contested in good faith by appropriate
proceedings provided that any such tax, assessment, charge or levy against any
of the Premises shall be paid forthwith (under protest) upon the commencement of
proceedings to foreclose any liens securing the same or upon institution of
distraint proceedings and further provided, the Borrower shall in any case
involving a contested payment(s) due from the Borrower in excess of Five Million
and 00/100 Dollars ($5,000,000.00) in the aggregate at any time, give notice in
writing thereof to Bank.

 

(h)Payment of Expenses.  Pay all reasonable expenses incurred by Bank with
respect to consummating this Agreement, including reasonable attorney fees on an
hourly

15

 

--------------------------------------------------------------------------------

 

basis plus expenses, and any other reasonable expenses in reference to
structuring, documenting, closing, monitoring or enforcing the Loan or any Loan
Documents.

(i)Compliance with Laws.  Continue at all times to comply in all material
respects with all Applicable Laws, Environmental Laws and Governmental
Regulations relating to Borrower's business, property or affairs, and to the
Premises.

(j)Continuation of Business.  Maintain and conduct its business in substantially
the same manner as such business is now or has heretofore been carried on.

(k)Notices of Adverse Events.  Promptly inform Bank of the occurrence of an
Event of Default, or any event (including, without limitation, any pending or
threatened litigation or other proceedings before any governmental body or
agency) which could reasonably be expected to have a Material Adverse Effect
upon Borrower’s business, properties, financial condition or ability to comply
with its obligations under the Loan Documents.

(l)Financial Information/Reports.  Borrower shall within the time periods
specified (and promptly if no time period is specified) deliver to Bank, all
financial information, reports, certificates, notices and other information
herein required of Borrower, pursuant to any provision of the Loan Documents, if
such information/reports are not made available to the public.

(m)Maintenance of Accounts.  Maintain all primary depository accounts of
Borrower with Bank.

(n)Leases.  Upon the expiration or termination of the Lease, Borrower shall
execute a new Lease on substantially similar financial terms with a Permitted
Tenant within one (1) year of the date the Lease was terminated.  Failure to
obtain a Permitted Tenant on the terms herein shall be an Event of Default
unless (i) Borrower has timely made and continues to make all monthly payments
due under the Note; and (ii) Borrower provides Bank with additional collateral
or credit support, satisfactory to Bank in Bank's sole reasonable discretion,
prior to the one year anniversary of the expiration/termination date of the
Lease.  An Affiliate shall be an acceptable subsequent tenant approved by Bank.

8.BOOKS/RECORDS/FINANCIAL REPORTS/CERTIFICATES:

 

Borrower covenants and agrees, that so long as any Money Advance is outstanding
or commitment therefore exists under this Agreement, and until all Indebtedness
(other than indemnification obligations which remain contingent) due Bank is
paid in full, it will keep proper books of accounts in a manner reasonably
satisfactory to Bank, and Borrower authorizes Bank to inspect and confirm
Borrower's books, records and papers, upon five (5) Business Days prior written
notice thereof while in the custody of Borrower or under the custody and control
of others, and Bank shall have the right to make copies and abstracts thereof
provided, however, that Bank shall not disclose any information concerning
Borrower obtained thereby to any third person or entity, except as necessary or
appropriate in connection with the enforcement of any of

16

 

 

 

 

--------------------------------------------------------------------------------

 

Bank’s rights hereunder. In no event shall such an inspection be made more than
four (4) times per any calendar year unless an Event of Default occurs.  

9.NOTICE OF DEFAULT:

 

9.1Required Notice of Default.  Bank shall be required to give Borrower a Notice
of Default with respect to any Event of Default except as provided in Section
9.2, and Borrower shall be allowed to cure such Event of Default within the
applicable Cure Period.

9.2No Required Notice of Default.  Bank shall not be required to give Borrower a
Notice of Default with respect to any Event of Default arising out of the
Borrower's failure to notify and/or report to Bank, those matters herein
required.

 

9.3Commercially Reasonable.  Borrower agrees that the Cure Periods shall
respectively constitute commercially reasonable notice.

10.EVENTS OF DEFAULT.  An Event of Default shall exist upon the occurrence of
any of the following provided Bank has given Borrower written notice thereof
(“Notice of Cure”) delivered by licensed courier, US Mail (certified with return
receipt requested) or facsimile.  

10.1Nonpayment of Obligations.  Any amount due and owing on the Loan or any fees
due Bank hereunder, any expenses incurred by Bank hereunder or any and all other
liabilities and obligations of Borrower to Bank under the Loan Documents,
whether now or hereafter existing, whether now due or to become due, direct or
indirect, absolute or contingent, and whether several, joint or joint and
several, whether by its terms or as otherwise provided herein, is not paid when
due.

10.2Misrepresentation.  Any warranty, representation, certificate or statement
in this Agreement, the Loan Documents or any other agreement with Bank or
otherwise made by or for Borrower shall be knowingly false in any material
respect when made or at any time, or if any financial data or any other
information now or hereafter furnished to Bank by or on behalf of Borrower shall
prove to be knowingly false, inaccurate or misleading in any material respect.  

10.3Nonperformance.  Any failure to perform or default in the performance of any
covenant, condition or agreement contained in this Agreement, or in the other
Loan Documents, all of which covenants, conditions and agreements contained
therein are hereby incorporated in this Agreement by express reference.

10.4Default on Other Obligations.  Any default in the payment of principal,
interest or any other sum due Bank.

10.5Assignment for Creditors.  Borrower makes an assignment for the benefit of
creditors, fails to pay, or admits in writing its inability to pay its debts as
they mature (other than in a court of law or pursuant to a request of Bank); or
if a trustee of any substantial part of the assets of Borrower is applied for or
appointed, and in the case of such trustee being appointed in a proceeding
brought against Borrower by any action or failure to act indicates its approval
of,

17

 

--------------------------------------------------------------------------------

 

consent to, or acquiescence in such appointment and such appointment is not
vacated, stayed on appeal or otherwise shall not have ceased to continue in
effect within sixty (60) days after the date of such appointment.

10.6Bankruptcy.  Any proceeding involving Borrower is commenced by or against
Borrower under any Bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation law or statute of the federal
government or any state government, and in the case of any such proceeding being
instituted against Borrower, (i) Borrower, by any action or failure to act
indicates its approval of, consent to or acquiescence therein, or (ii) an order
shall be entered approving the petition in such proceedings and such order is
not vacated, stayed on appeal or otherwise shall not have ceased to continue in
effect within sixty (60) days after the entry thereof.

10.7Judgments.  The entry of any final, non-appealable material judgment,
decree, levy, attachment, garnishment or other process, or the filing of any
judgment lien against Borrower which is not fully covered by insurance, and such
judgment or other process shall not have been, within sixty (60) days from the
entry thereof, (i) bonded over to the satisfaction of Bank and appealed, (ii)
vacated, (iii) discharged, or (iv) a capital contribution in the form of paid in
capital or issuance of new equity of Borrower which contribution equals 100% of
the issue causing the default shall be made into the Borrower and such funds
held as a reserve against such issue causing the default.

11.REMEDIES IN EVENT OF DEFAULT:  Subject to Section 15 herein, if a Matured
Event of Default exists, the Bank shall have the following rights and remedies,
provided further that the rights and remedies contained herein or otherwise
available shall be cumulative and not exclusive, and Bank shall have the right
to exercise any and all other rights and remedies which may be available,
whether contained in the Loan Documents, or available by virtue of law,
including the Uniform Commercial Code or other similar laws or statutes
applicable, or contained in any other instruments or agreements between the Bank
and the Borrower and/or any other Person.

 

11.1Acceleration.  All Indebtedness shall accelerate upon written notice or
demand to Borrower, and immediately be due and payable, without further
presentation, notice or demand, notwithstanding the maturity or due date therein
to the contrary, all of which are expressly waived by the Borrower.

11.2Access to Records.  Bank or any of its agents or representatives shall have
the right to enter the premises of Borrower or any other place(s) where the
books and records of Borrower may then be kept and maintained and make copies of
all such books, records in accordance with Section 8 herein.

11.3Injunctions.  Borrower acknowledges that upon the occurrence of a Matured
Event of Default, to the extent there is no remedy at law that will provide
adequate relief to Bank, Borrower agrees that Bank shall be entitled to
temporary and permanent injunctive, or other equitable relief in any such case
without proving actual damages.

18

 

 

 

 

--------------------------------------------------------------------------------

 

11.4Expenses.  Borrower shall pay to Bank, on demand, any and all reasonable
expenses, including reasonable attorneys' fees on an hourly basis plus expenses,
and outside consultants' fees reasonably incurred or paid by Bank in protecting
or enforcing its rights under the Loan Documents or pursuant to any other
document or agreement.  

11.5Enforcement of Rights.  Bank shall be entitled to enforce its rights
hereunder, simultaneously or successively, in such order and priority as Bank
shall determine, and all such rights and remedies shall continue in full force
and effect until all Indebtedness of the Borrower shall be satisfied in full,
and no one or more of such actions shall be deemed an election of remedies.

11.6Right of Offset.  Bank or its assigns shall have the right of offset against
any funds of Borrower on deposit with Bank for the Indebtedness upon seven (7)
Business Days prior written notice.

 

12.

NOTICES:

 

Any notice or demand, which by any provision of this Agreement is required or
provided to be given or served to or upon Borrower, shall be given to Borrower
for all purpose by being sent certified mail, return receipt requested, postage
prepaid, or other expedited mail service, addressed to Borrower (to the
attention of its President, and with a required copy of such notice to its
secretary) at the address hereinabove set forth or at such other address as
shall be designated by Borrower to Bank in writing, and any such notice shall be
given to Bank, for all purposes, by being sent certified mail, return receipt
requested, postage prepaid, or other expedited mail service, to Bank at address
hereinabove set forth, or at such other address as Bank may designate to
Borrower in writing.

13.TERMINATION:

 

Bank may terminate this Agreement and its obligations hereunder upon the
occurrence of a Matured Event of Default.  Provided this Agreement shall not
have been terminated earlier because of a Matured Event of Default, this
Agreement terminates on the Termination Date.  All of the Borrower's
obligations, duties, promises, covenants, representations or warranties under
this Agreement and the Borrower or others' obligations, duties, promises,
covenants, representations or warranties under the Collateral Documents, shall
continue and remain in full force and effect after the Termination Date until
the Indebtedness is paid in full.  Upon termination, the Indebtedness and all
other obligations due Bank from Borrower pursuant to the Loan Documents, shall
then be immediately due and payable, notwithstanding any Maturity Date or Due
Date to the contrary, plus the interest accrued thereon until payment in full.

 

14.CONDITIONS PRECEDENT: The obligation of the Bank to make the disbursement is
subject to all the conditions and requirements of this Agreement and delivery of
the following required documents or other action, all of which are conditions
precedent:

19

 

--------------------------------------------------------------------------------

 

14.1Organizational Status.  Receipt of a certified copy of the Articles of
Incorporation of Borrower from the State of Michigan and a Certificate of Good
Standing from the State of Michigan.  

14.2Certified Organizational Resolutions.  Receipt of Certified Organizational
Resolutions of Borrower authorizing the consummation of the transactions
contemplated hereby and providing for the execution of a written direction of
payment if proceeds are to be paid to a Person other than Borrower.

14.3Certified Documents. Receipt of a true copy, as of the date of execution
hereof, of the bylaws of the Borrower, including all amendments to the
foregoing, certified to by the secretary of the Borrower and a certified list of
all names under which Borrower has or now conducts business in each jurisdiction
where it has or now conducts business under such name(s).

14.4Maximum Loan-To-Value.  Receipt and satisfactory review of an appraisal of
the Premises indicating a loan-to-value not to exceed eighty five percent (85%)
of the amount equal to the appraised value of the Premises less the
Environmental Reserve.  

14.5Due Diligence.  Receipt from Borrower and satisfactory review of commercial
real estate due diligence materials for the Premises including, but not limited
to:

(a)Survey.  An original current ALTA survey of the Premises, prepared by a
registered land surveyor, certified and acceptable to Bank and the Title Insurer
(as defined below);

(b)Title Insurance.  A pro forma title insurance policy issued by Title Insurer
for the Property in an amount equal to the amount of the Note secured by the
Mortgage on the Property.  The title insurance policy issued shall be without
standard exceptions and insure a first priority lien of Bank subject only to
Permitted Exceptions and have the following endorsements to coverage: (i)
access; (ii) comprehensive; (iii) land division; (iv) location; (v) survey; (vi)
tax parcel; (vii) zoning; and (viii) loss of priority.

(c)Insurance.  Insurance policies insuring the Borrower and the Premises with
respect to loss, damage and destruction and against liabilities, naming Bank as
loss payee/mortgagee/additional insured;

(d)Environmental Report.  A current Environmental Site Assessment satisfactory
to Bank.

(e)Taxes.  Evidence that all current and past due real property taxes, and any
special assessments, levied or assessed against the Premises have been paid.

(f)Leases. Copies of all Leases.

(g)Licenses.  Copies of all Licenses.

20

 

 

 

 

--------------------------------------------------------------------------------

 

14.6Tenants.  Receipt of documentation from tenants under the Leases, in form
and substance reasonably satisfactory to the Bank and the Bank's counsel,
including but not limited to Subordination, Non-Disturbance and Attornment
Agreements and Tenant Estoppel Certificates;

14.7First Priority Lien.  Termination or subordination of UCC Financing
Statements filed against Borrower or liens recorded against the Premises, as
determined by Bank to be necessary to reflect Bank's first priority position in
the Collateral;

14.8No Material Adverse Change.  Reaffirmation by Borrower that all financial
information previously provided by Borrower to Bank is true and accurate as of
the date of closing and there have been no changes that would have a Material
Adverse Effect;

14.9Collateral Documents.  Execution and delivery of all Collateral Documents;
and

14.10Payment of Expenses.  Payment of all reasonable fees and expenses incurred
by Bank subject to reimbursement; and

15.CROSS-DEFAULT:  An Event of Default under any of the Loan Documents shall not
be cross-defaulted with any other obligations of Borrower to Bank and the Bank
shall be limited to its rights and remedies under the Loan Documents.

 

The liability of Borrower under the Note shall be non-recourse to Borrower, and
Bank’s rights and remedies for an Event of Default under the Loan Documents
shall be limited to its rights and remedies under the Mortgage and Assignment of
Leases and Rents, and Borrower shall have no liability for any deficiency.
Provided, however, that if the Event of Default involved is under Section 7.3(i)
(excluding a default in payment of any accelerated amount), then Borrower shall
remain liable for any such deficiency.

16.MISCELLANEOUS:

 

16.1Non-Waiver:  No Event of Default or Matured Event of Default shall be waived
by the Bank except in writing and a waiver of any such Event of Default or
Matured Event of Default shall not be a waiver of any other Event of Default or
Matured Event of Default or of the same for similar default on a future
occasion. No single or partial exercise of any right, power or privilege
hereunder, or any delay in the exercise hereof, shall preclude other or further
exercise of the rights of the parties to this Agreement or any of the Collateral
Documents. No forbearance on the part of the Bank in enforcing any of its rights
under the Loan Documents, nor any renewal, extension or rearrangement of any
payment or covenant to be made or performed by the Borrower hereunder shall
constitute a waiver of any of the terms of this Agreement, any of the Collateral
Documents or of any such right.

16.2Interpretation: The Loan Documents shall be construed, applied and enforced
in accordance with the internal laws of the State of Michigan, without regard to

21

 

--------------------------------------------------------------------------------

 

conflicts of law principles, provided, however, that to the extent the
enforcement of any remedy or foreclosure of any lien, encumbrance or other
interest in any Collateral granted or conveyed by any mortgage or other security
instrument is required to be governed by the laws of the laws of the State in
which the Collateral is located, such State's laws shall be deemed to govern and
control such remedies. All covenants, agreements, representations and warranties
made in connection with the Loan Documents and any document contemplated hereby
shall survive the borrowing hereunder, for a period of five (5) years and shall
be deemed to have been relied upon by the Bank.

16.3Entire Agreement: The Loan Documents, and all other written agreements
between Borrower and Bank, constitute the entire agreement of the parties and
there are no other agreements, express or implied. The Loan Documents supersede
any and all commitment letters or term sheets heretofore issued in connection
with the Loan. None of the parties shall be bound by anything not expressed in
writing, and neither the Loan Documents, nor any other agreement can be modified
except by a writing executed by Borrower and by the Bank. The Loan Documents
shall inure to the benefit of and shall be binding upon the parties hereto and
their respective heirs, personal representatives, successors and assigns;
provided, however, that the Borrower shall not assign or transfer its rights or
obligations hereunder without prior written Bank Approval.

16.4Survival: If any provision of the Loan Documents shall be held or deemed to
be or shall, in fact, be inoperative or unenforceable as applied in any
particular case in any or all jurisdictions, or in all cases because it
conflicts with any other provision or provisions hereof or any constitution or
statute or rule of public policy, or for any other reason, such circumstances
shall not have the effect of rendering the provision in question inoperative or
unenforceable in any other case or circumstance, or of rendering any other
provision or provisions herein contained invalid, inoperative, or unenforceable
to any extent whatever. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart.

Waiver of Jury Trial:  Borrower does knowingly, voluntarily, and intelligently
waive its constitutional right to a trial by jury with respect to any claim,
dispute, conflict, or contention, if any, as may arise under the Loan Documents,
and agree that any litigation between the parties concerning the Loan Documents
shall be heard by a court of competent jurisdiction sitting without a
jury.  Borrower hereby confirms to Bank that it has reviewed the effect of this
waiver of jury trial with competent legal counsel of their choice, or have been
afforded the opportunity to do so, prior to signing the Loan Documents and each
acknowledges and agrees that Bank is relying upon this waiver in extending the
Loan to Borrower.

 

[SIGNATURES ON FOLLOWING PAGE]


22

 

 

 

 

--------------------------------------------------------------------------------

 

 

The parties hereto have executed this Agreement the day and year first appearing
above.

 

Bank:

 

FLAGSTAR BANK, F.S.B.,

a federally chartered savings bank

 

 

By:      /s/ Kelly Hamrick      

Name: Kelly Hamrick

Its:       First Vice President

Borrower:

 

UTSI Finance, Inc.,

a Michigan corporation

 

 

By:       /s/ Violeta Golematis

Name:  Violeta V. Golematis

Its:        Treasurer

 

 

 

 

 

 

 

 

 

 

 

 




23

 

--------------------------------------------------------------------------------

 

Exhibit "A"

 

Legal Description of Property

 

Land situated in the City of Harvey, Cook County, Illinois more particularly
described as follows:

 

PARCEL 1A:

 

LOTS 12 TO 37 IN BLOCK 1; LOTS 12 TO 37 IN BLOCK 2; LOTS 12 TO 37 IN BLOCK 3;
LOTS

12 TO 37 IN BLOCK 4; LOTS 1 TO 48 IN BLOCK 6; LOTS 1 TO 29 AND LOTS 36 TO 48 IN

BLOCK 7; LOTS 1 TO 48 IN BLOCK 8 ALL IN BROWN AND BINGHAM'S SUBDIVISION OF THE
WEST 1/2 OF THE SOUTH 1/2 OF THE SOUTHEAST 1/4 OF SECTION 20, TOWNSHIP 36 NORTH,
RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

 

PARCEL 1B:

 

LOTS 1 TO 48 IN BLOCK 5, EXCEPTING THEREFROM THAT PART OF BLOCK 5 IN BROWN &
BINGHAM'S SUBDIVISION, BEING A SUBDIVISION OF THE WEST HALF OF THE SOUTHEAST
QUARTER OF SECTION 20, TOWNSHIP 36 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL
MERIDIAN IN COOK COUNTY, ILLINOIS, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE SOUTHWEST CORNER OF BLOCK 5 IN SAID BROWN & BINGHAM'S
SUBDIVISION; THENCE NORTH 00 DEGREES 30 MINUTES 24 SECONDS WEST ALONG THE WEST
LINE OF SAID BLOCK 5, A DISTANCE OF 85.00 FEET TO A LINE 85.00 FEET NORTH OF AND
PARALLEL WITH THE SOUTH LINE OF SAID BLOCK 5; THENCE NORTH 89 DEGREES 14 MINUTES
40 SECONDS EAST, ALONG SAID PARALLEL LINE, 10.00 FEET TO A LINE 10.00 FEET EAST
OF AND PARALLEL TO THE WEST LINE OF SAID BLOCK 5; THENCE SOUTH 00 DEGREES 30
MINUTES 24 SECONDS EAST, ALONG SAID PARALLEL LINE 35.00 FEET; THENCE SOUTH 63
DEGREES 21 MINUTES 26 SECONDS EAST, A DISTANCE OF 21.35 FEET TO A LINE 40.00
FEET NORTH OF AND PARALLEL TO THE

SOUTH LINE OF SAID BLOCK 5; THENCE NORTH 89 DEGREES 14 MINUTES 40 SECONDS EAST,
ALONG SAID PARALLEL LINE, 40.00 FEET TO A LINE 69.OO FEET EAST OF AND PARALLEL
TO THE WEST LINE OF SAID BLOCK 5; THENCE SOUTH 00 DEGREES 30 MINUTES 24 SECONDS
EAST, ALONG SAID PARALLEL LINE, 40.00 FEET TO THE SOUTH LINE OF SAID BLOCK 5;
THENCE SOUTH 89 DEGREES 14 MINUTES 40 SECONDS WEST, ALONG SAID SOUTH LINE OF
SAID BLOCK 5, A DISTANCE OF 69.00 FEET TO THE POINT OF BEGINNING, IN COOK
COUNTY, ILLINOIS.

 

 

PARCEL 2:

 

ALL OF THE NORTH/SOUTH 16-FOOT VACATED ALLEYS, LYING WEST OF AND ADJOINING LOTS
12 TO 24 AND LYING EAST OF AND ADJOINING LOTS 25 TO 37, ALL IN BLOCKS 1 AND 2 IN
BROWN AND BINGHAM'S SUBDIVISION AFORESAID; ALSO, ALL OF THE NORTH/SOUTH 16-FOOT
WIDE VACATED ALLEYS, LYING WEST OF AND ADJOINING LOTS

24

 

 

 

 

--------------------------------------------------------------------------------

 

1 TO 24, LYING EAST OF AND ADJOINING LOTS 25 TO 48, ALL IN BLOCKS 5, 6, AND 8 IN
BINGHAM'S SUBDIVISION AFORESAID; ALSO THAT PART OF THE NORTH/SOUTH 16-FOOT WIDE
VACATED ALLEYS, LYING WEST OF AND ADJOINING LOTS 1 TO 13 AND LYING EAST OF AND
ADJOINING LOTS 36 TO 48 IN BLOCK 7 IN BROWN AND BINGHAM'S SUBDIVISION AFORESAID;
ALSO, THAT PART OF VACATED WILLARD AVENUE (66.00 FEET WIDE), LYING WEST OF AND
ADJOINING LOTS 25 TO 37 IN BLOCK 1 AND LOTS 25 TO 48 IN BLOCK 8 AND LYING EAST
OF AND ADJOINING LOTS 12 TO 24 IN BLOCK 2 AND LOTS 1 TO 24 IN BLOCK 7 IN BROWN
AND BINGHAM'S SUBDIVISION AFORESAID; ALSO, THAT PART OF VACATED FISK AVENUE
(66.00 FEET WIDE), LYING WEST OF AND ADJOINING LOTS 25 TO 37 IN BLOCK 2 AND LOTS
36 TO 48 IN BLOCK 7 AND LYING EAST OF AND ADJOINING LOTS 12 TO 24 IN BLOCK 3 AND
LOTS 1 TO 13 IN BLOCK 6 IN BROWN AND BINGHAM'S SUBDIVISION AFORESAID; ALSO, THAT
PART OF VACATED WEST AVENUE (66.00 FEET WIDE), LYING WEST OF AND ADJOINING LOTS
25 TO 37 IN BLOCK 3 AND LOTS 25 TO 48 IN BLOCK 6 AND LYING EAST OF AND ADJOINING
LOTS 12 TO 24 IN BLOCK 4 AND LOTS 1 TO 24 IN BLOCK 5 IN BROWN AND BINGHAM'S
SUBDIVISION AFORESAID; ALSO, THAT PART OF VACATED 166TH STREET (60.00 FEET
WIDE), AS HERETOFORE DEDICATED IN BROWN AND BINGHAM'S SUBDIVISION, A SUBDIVISION
OF THE WEST 1/2 OF THE SOUTH 1/2 OF THE SOUTHEAST 1/4 OF SECTION 20, TOWNSHIP 36
NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT
THEREOF RECORDED AUGUST 5, 1891 AS DOCUMENT 1515492, LYING EAST OF THE SOUTHERLY
PROLONGATION OF THE WEST LINE OF BLOCK 4 IN SAID SUBDIVISION AND LYING WEST OF
THE SOUTHERLY PROLONGATION OF THE EAST LINE OF BLOCK 1 IN SAID SUBDIVISION, IN
COOK COUNTY, ILLINOIS.

 

Commonly known as: 250 East 167th Street, Harvey, Illinois 60426

 

Tax ID Nos.:  29-20-416-058-0000 and 29-20-416-059-0000

 

 

 

 

 

 

 

 

25

 